UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                           No. 97-30710
                         Summary Calendar



                      JEFFERY E. RICHARDSON,

                                               Plaintiff-Appellee,


                              VERSUS


        DEPARTMENT OF AGRICULTURE, Dan Glickman, Secretary,

                                               Defendant-Appellee,


                           DONALD LEWIS,

                                                   Movant-Appellant.




           Appeal from the United States District Court
               For the Eastern District of Louisiana
                          (95-CV-1954-N)
                          April 27, 1998


Before DUHÉ, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

      In June 1995, Jeffery E. Richardson ("plaintiff") filed suit

in the United States District Court for the Eastern District of

  *
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Louisiana against Dan Glickman, Secretary, United States Department

of Agriculture ("defendant"), seeking damages for discrimination in

employment   and    reprisal      for   engaging   in   protected    activities

pursuant to Title VII of the Civil Rights Act of 1964.               During the

course of discovery in this proceeding, plaintiff subpoenaed Donald

Lewis, who was an employee of the Department of Agriculture to

appear for a deposition and to bring with him copies of "[a]ny and

all documents, records, calendars, diaries, correspondence and

memoranda pertaining or in anywise relating to any charge of

discrimination filed by [Lewis] or on [Lewis’] behalf against the

Department of Agriculture, or any of its employees." Lewis had, in

fact, himself      filed   suit    in   another    division   of    the   Eastern

District of Louisiana against the Department of Agriculture. Lewis

failed and refused to produce the requested documentation and

plaintiff cited him for contempt.            The magistrate judge ordered

Lewis to comply with the subpoena and upon his failure accessed

attorney’s fees and costs against him.             Lewis filed a motion with

the district judge to reconsider the magistrate judge’s ruling, but

the district judge declined and affirmed the magistrate judge’s

rulings.   Lewis filed a document labeled as a notice of appeal in

which he stated that "Lewis seeks a writ of mandamus/supervisory

writ compelling the United States District Court for the Eastern

District of Louisiana to vacate the order of the Magistrate dated

May 22, 1997 which said order was affirmed by the District Court

Judge on June 27, 1997....         Alternative, Donald Lewis appeals said

                                         2
order."   At the time of filing of this "notice of appeal" Lewis was

not a party to the proceeding between plaintiff and defendant.          On

October 3, 1997, the district court entered a final judgment

dismissing   plaintiff’s   suit   against   defendant   pursuant   to   a

settlement agreement between them.

     We have carefully reviewed the briefs and the record excerpts

and relevant portions of the record itself. For the reasons stated

by (1) the magistrate judge’s order filed under date of May 21,

1997 and (2) the district judge in her order filed under date of

June 27, 1997 which affirmed the magistrate judge’s order, we are

satisfied that there is no reversible error in the disposition of

Lewis’ claims and those orders are hereby AFFIRMED.

     In view of the language used by Lewis in his "notice of

appeal" regarding a "writ of mandamus/supervisory writ," we also

treat this document as a petition for writ of mandamus from this

Court to the district court seeking the relief requested therein.

We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.         We can find no basis

either in law or in fact to conclude that either (i) the order

entered by the magistrate judge dated May 22, 1997, or (ii) the

order entered by the district judge on June 27, 1997 affirming the

magistrate judge’s order, were clearly erroneous or outside of the

judicial discretion vested in those officers. Accordingly, we DENY

Lewis’ petition for a writ of mandamus/supervisory writ.



                                   3